Plaintiff in error, Stella Pierce, and Stella Pierce, administratrix of Charles H. Pierce, deceased, filed an amended petition seeking to recover the proceeds of an insurance policy issued by the defendant in error, defendant below, on the life of Charles H. Pierce, deceased.
Defendant in error Catherine Cooper, also known as Catherine Cooper Pierce, one of the defendants below, was named beneficiary under the policy.
The defendants below demurred to the amended petition on the ground that the amended petition did not state a cause of action in the plaintiff. The trial court sustained the demurrer, and plaintiff not desiring to plead further judgment was entered in favor of the defendants. From that judgment, error is prosecuted to this court.
The petition is based on the fact that the beneficiary *Page 37 
named in the policy was living with the insured, the decedent, in a state of adultery, and was not the lawful wife of the insured, and therefore had no insurable interest in the insured, and asks that the proceeds of the policy be paid to the plaintiff, either as wife or as administratrix of the decedent.
The question of law is: Can the plaintiff raise the question of an insurable interest on the part of the beneficiary; and, second, can an insured insure his own life for the benefit of any one he may choose, although not related by blood or marriage?
As to the right of the plaintiff to raise the question of an insurable interest, we cite the case of Keckley et al., Exrs., v.Coshocton Glass Co., 86 Ohio St. 213, 99 N.E. 299, Ann. Cas., 1913D, 607, where the court holds:
"3. Where a life insurance company makes no defense and pays the amount of its policy into court to abide the judgment of the court as between conflicting claimants, parties claiming an interest in the fund will not be allowed to object that the beneficiary named in the policy had no insurable interest."
The court states in the opinion, at page 226, "for it has been held that the want of insurable interest is available only to the insurer," citing cases.
The force of the opinion in the Keckley v. Glass Co. case is that the only person entitled to object on the ground that the beneficiary has no insurable interest is the insurance company issuing the policy, and not the parties claiming an interest in the fund.
In this case by the demurrer the insurance company resists any objection to the validity of the policy by reason of the beneficiary not having an insurable interest.
On authority of Keckley v. Glass Co., supra, we hold that the plaintiff had no right of action against the insurance company based on the question of insurable interest. Furthermore, in the case of Schmidt, Admx., *Page 38 
v. Prudential Ins. Co., 37 Ohio App. 258, 174 N.E. 605, a decision by the Court of Appeals of the Ninth Appellate District, decided February 23, 1928, that court held:
"Under the laws of Ohio a person may, in good faith, insure his own life for the benefit of any one whom he may choose, though not related to him by blood or marriage, and that such insurance so procured is not invalid as being against public policy."
The facts in the Schmidt case, supra, are very similar to the facts in the case under consideration. The policy of insurance was issued on the life of Joseph Schmidt, in which he designated Anna Schmidt, his wife, as beneficiary. He died shortly thereafter, and it developed that Anna Schmidt was not his lawful wife. He had a lawful wife living by the name of Mary Schmidt, and she was appointed administratrix of his estate and claimed the insurance. Under these facts the court held as above stated, and we are in accord with the rule of law as pronounced in theSchmidt case. We therefore hold that under the Ohio law a person may, in good faith, insure his own life for the benefit of any one whom he may choose to designate, although not related to him by blood or marriage. We do not find that the statute to which our attention has been called, to wit, Section 9393, General Code, limits this right.
The demurrers were properly sustained and the judgment is affirmed.
Judgment affirmed.
CUSHING and ROSS, JJ., concur. *Page 39